Citation Nr: 1547993	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for arthritis of the bilateral hands (other than the thumbs), including as secondary to a service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to May 1961. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the RO in Cleveland, Ohio, that in pertinent part, denied service connection for arthritis of both hands and fingers.

A personal hearing was held at the RO in June 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in September 2010 and August 2014 for additional procedural and evidentiary development.  The case was subsequently returned to the Board.

The Board notes that in its prior August 2014 decision, service connection was established for bilateral carpal metacarpal (CMC) joint arthritis of the left and right thumbs, as secondary to a service-connected ankle disability.  Hence the remaining issue on appeal is as stated on the first page of this decision.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence indicates that the Veteran's bilateral hand arthritis (other than the thumbs) began years after his active military service and was not caused by any incident of service.

2.  The preponderance of the competent and credible evidence indicates that the Veteran's bilateral hand arthritis (other than the thumbs) is not caused or aggravated by service-connected ankle disabilities.
 

CONCLUSION OF LAW

Bilateral hand arthritis (other than the thumbs) was not incurred in or aggravated by military service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in February 2002 and September 2002.  Additional notice was provided in letters dated in February 2004, March 2007, and September 2010, and the claim was most recently readjudicated in August 2015.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, testimony, and medical records in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the current bilateral arthritis of the hands.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its prior September 2010 and August 2014 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) send additional notice regarding this claim, arrange for VA medical examinations and opinions, and attempt to obtain additional VA and private medical records, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the November 2010 VA examination and July 2015 VA medical opinion are collectively adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's history of cane use as well as his medical records, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2010 Board hearing.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the evidence reflects that the Veteran has current arthritis of the hands.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Service treatment records are entirely negative for arthritis of the hands.  A June 1960 service treatment record reflects that the Veteran was seen for a contusion of the right thumb.  In a report of medical history completed at his separation examination in April 1961, the Veteran denied swollen or painful joints, other than his right ankle.  He also denied arthritis or rheumatism.  On separation examination in April 1961, the Veteran's upper extremities were normal.

On VA examination in November 1974, the Veteran complained of an ankle disability.  He did not complain of hand symptoms, and a hand disability was not diagnosed.

A private X-ray study of the right hand from Parkview Hospital dated in February 1979 did not reveal fracture or gross dislocation.  There was some cortical scalloping of the medial aspect of the distal portion of the proximal phalanx of the 2nd digit.  Bone architecture and soft tissue relationships were otherwise satisfactory.

Records on file reflect that the Veteran worked as a baker for several years after service, and owned his own bakery.

A report of a July 1988 VA examination reflects that the Veteran had worked at a bakery since 1979.  He complained of arthritis of the right ankle.  He did not complain of hand symptoms, and a hand disability was not diagnosed.  The examiner noted that he worked as a baker and was on his feet at work.  He rode a bike about eight miles to and from work.

Private medical records and VA medical records are negative for complaints or treatment of bilateral hand complaints until the 1990s, despite treatment for multiple other medical conditions.

An October 1993 private medical record reflects that the Veteran presented for evaluation of possible arthritis.  In the past several months he had early morning stiffness which eased during the day.  His principal pain was in the hips and shoulders, but he also had generalized arthralgias including the hands.  He denied trauma but said that in the past few months had been working with heavy lifting.  On examination, Heberden's nodes were seen.

A June 1997 VA ankle examination reflects that the Veteran was walking with a cane because of ankle symptoms.  He said the ankle disability affected his work because he ran a bakery, and his ability to stand and walk was limited.  On examination, he was using a cane, and limping on the right leg.

An April 1998 VA outpatient treatment record reflects that the Veteran reported that he hurt all over, including his arms and ankles.  His prior medical history included degenerative joint disease.

In a July 1998 statement, the Veteran said he only used a cane in rainy weather, as his ankle was more painful at such times.

A July 1998 private medical record from S.S., MD reflects that the Veteran gave a three-year history of bilateral shoulder pain.  He also reported mild numbness in his hands.  On examination, strength was full bilaterally.  Sensation appeared decreased on the left side only within the first web space.  He had negative impingement and was otherwise neurovascularly intact.  Dr. S. noted that X-rays showed bilateral supraspinatus calcifications.  The diagnosis was insertional tendinitis with calcification of the supraspinatus bilaterally. 

An August 1998 private medical record from Dr. F. reflects that the Veteran reported that he hurt all over, specifically the ankles, shoulders, and cervical spine.

A November 1998 orthopedic progress note reflects that the Veteran had a history of generalized arthritis, and was diagnosed with advanced osteoarthritis of the ankles.

A January 1999 private orthopedic clinic note from by F.E.J., D.O. reflects that the Veteran was seen for left ankle complaints; his symptoms were reportedly aggravated when he had to work, since he worked on concrete floors and was on his feet for a good part of the day for his type of employment. 

By a letter dated in August 1999, a private physician, T.F., D.O., indicated that the Veteran was his patient and had degenerative joint disease of the ankle, for which he occasionally used a cane.  He opined that there was a probable connection that the use of the cane may be causing his recent shoulder pain.

In an August 1999 statement, the Veteran complained of pain in multiple joints.  He made no mention of his hands.  He said he sometimes used a cane.

The Veteran first mentioned hand pain in a November 1999 letter to VA.  He said he had pain in his ankles, shoulders, and knee, and contended that his pain in his shoulders, ankles and hands was from using a cane and deterioration of his joints, and this was all caused by his right ankle injury in service.

In another November 1999 letter, the Veteran said that he could not use a cane all the time because his hands hurt.  He said his private physician, Dr. J., said that the large bone just above his thumbs on both hands was shot.  The Veteran contended that this was probably from using a cane.

Private X-ray studies were ordered in March 2000 by F.E.J., D.O. for degenerative joint disease of multiple joints; the Veteran complained of increasing pain in the left ankle, bilateral shoulders, and bilateral wrists.  A March 2000 private X-ray study of the right wrist showed degenerative changes at the first carpal/metacarpal articulation, as well as at the second carpal/ metacarpal articulation.  An ossification was seen radial to the radial intercarpal articulations, which might represent an ossicle, but sequela from trauma could not be excluded.  An X-ray study of the left wrist showed degenerative changes at the first metacarpal phalangeal (MCP) joint.  No acute evidence of fracture or dislocation was otherwise noted. 

A report of a March 2000 VA examination of the shoulders reflects that the Veteran reported that he used a cane intermittently for years.  The examiner opined that the Veteran's bilateral tendinitis and impingement syndrome of both shoulders was more likely than not related to his ambulatory difficulties and use of a cane.

An April 2000 private medical record from F.E.J., D.O. reflects that he diagnosed multiple joint arthritides of degenerative arthritis of his ankles, feet, shoulders,
and wrists.  The Veteran said that the use of his cane during ambulation
aggravated his hands, wrists and shoulders and his left ankle had also been
aggravated when his right ankle flared up.  The diagnostic impression was degenerative arthritis of multiple joints, including feet, ankles, wrists and shoulders.  Dr. J. opined that the Veteran probably had posttraumatic arthritis of his right ankle and degenerative arthritis of his shoulders, wrists and left ankle, although there was some evidence in his left ankle that he had some previous trauma there also.  He felt that the Veteran was probably substantially aggravated by use of his cane and he must change positions frequently also in order to attempt to alleviate some of his symptomatology.  

A January 2001 private medical record from F.E.J., D.O. reflects that the Veteran complained of right wrist pain, pain at the base of his right thumb, and a catching sensation at the right ring finger.  Dr. J. indicated that review of his previous radiographs revealed degenerative changes occurring at the first metacarpal/carpal joint of his right hand, similarly at the base of the second.  The diagnostic impression was aggravation of his degenerative joint disease of his right hand and early signs of trigger finger of his fourth digit, right hand.  The Veteran said that this was aggravated and brought on by the use of a cane in his hand. 

A June 2001 VA physical therapy note reflects that the Veteran requested a new cane.  He currently used a standard cane due to degenerative joint disease of the ankle, but said the cane increased his wrist symptoms.  (There was no mention of his hands.)  A different cane was ordered for him.

A September 2002 private medical record from F.E.J., D.O. reflects that he diagnosed aggravation of the Veteran's degenerative joint disease of his right hand and early signs of trigger finger of his fourth digit, right hand.  He noted that the Veteran reported that this was aggravated and brought on by the use of a cane in his hand. 

A September 2002 private medical record from T.D.J., D.O. reflects that the Veteran complained of bilateral wrist pain, specifically at the base of the thumbs.  He had a history of multiple joint pains in the upper and lower extremities attributed to osteoarthritis.  He also had a history of Dupuytren contracture of both hands, which had been previously attended to operatively.  He reported intermittent swelling in the joints of the fingers, and stiffness of the digits.  X-ray studies of the first CMC joint showed significant joint space narrowing, subluxation, subchondral cysts and spurs of the first CMC joint.  The diagnostic impression was bilateral first CMC joint degenerative joint disease. 

A report of an October 2002 VA compensation examination performed by Dr. S. reflects that he did not report reviewing the Veteran's claims file or medical records.  The Veteran reported that he had overused his hands due to his old leg injuries, for which he had to use a cane.  He now had arthritis in his hands and carpal tunnel syndrome.  He also had a past history of Dupuytren's contractures in both hands and they have been treated surgically as well.  He complained of bilateral hand pain, soreness, tenderness, stiffness, problems with repetitive grip and grasp and problems with dexterity.  He was currently retired on disability.  

On examination, the hand showed Heberden's nodes with deformity at the distal interphalangeal joint to all the fingers.  He had pain, soreness and tenderness over all the joints and all the fingers of the hands and the thumbs.  He had trouble getting pulps to palms, lacked an inch of getting pulps to palms on his index finger, stiffness, soreness, aching, pain, and tenderness of the basal thumb joints as well.  There were scars volarly from his old Dupuytren's contractures, but he could get into full extension.  There was a little bit of positive Phalen's and Tinel's at the wrist, but he had a good sensation in his median nerve distribution.  He had diminished grip and grasp, and diminished dexterity in both hands.  The diagnoses were arthritis of the hands, and bilateral carpal tunnel syndrome.  The examiner opined that more likely than not the arthritis in his hands had been aggravated by the use of his cane because of his ankle and leg problems, and it was more likely than not that his bilateral CTS was related to his repetitive trauma from use of his cane, and consequently they are related.

An October 2002 VA X-ray study of the hands showed severe osteoarthritic degenerative changes involving the distal interphalangeal (DIP) joints with mild similar changes of the proximal interphalangeal (PIP) joints bilaterally.  The examiner indicated that there were very minimal osteoarthritic degenerative changes involving the metacarpophalangeal (MCP) joints.  There were degenerative changes between the distal carpal bones and base of the first and second metacarpal bones bilaterally.

An October 2002 private medical record from M.S.M., D.P.M. reflects that the Veteran had severe arthritic changes throughout his entire body.

By a letter dated in October 2002, the Veteran said that during a VA examination, a VA physician checked his wrists and said that he could tell they were "shot."  The Veteran said the doctor moved his wrists and said "listen to this, you can hear the joints grinding."  He said the doctor told him it was not uncommon for this to happen when people must use a cane.

In March 2003, the AOJ requested another VA examination of the hands and wrists, and asked the examiner to indicate the baseline manifestations of the Veteran's hands, the increased manifestations which, in the examiner's opinion, were proximately due to service-connected disability based on medical considerations, and the medical considerations supporting an opinion that the increased manifestations of the arthritis of the hands was proximately due to the use of the cane because of his service-connected ankle conditions. 

On VA compensation examination performed by the same examiner, Dr. S., in March 2003, the examiner noted that the claims file was reviewed, and showed arthritis in the basal thumb joints of his hands.  Historically, many years ago, the Veteran had Dupuytren's contractures released.  He gradually over the years developed arthritis in his hands.  His DIP joints had Heberden's nodes and he now had CMC arthritis in both thumbs.  He had gradual progressive worsening of the hands, and increasing pain, soreness, and tenderness.  He had stiffness in the DIPs and PIP joints, and pain, soreness, and tenderness over the basal thumb joints of his hands.  Consequently, he had repetitive use problems with gripping and grabbing problems with dexterity because of pain.  He did not use a cane now because it was too difficult and painful and hard to grip and grasp with the hands.  No surgery has been done on the hands other than the aforementioned Dupuytren's contractures. 

On examination of the hands, he had an amputation of the DIP joint of his left fifth finger.  He had Heberden's nodes over the DIP joints of all of the fingers but they were not painful or tender.  He had pain, soreness, tenderness, and stiffness over the hands.  The diagnosis was arthritis of the hands.  The examiner opined that more likely than not the arthritis of the Veteran's hands was not related to the use of a cane, however, the use of a cane was now difficult because he could no longer grip with it.  He stated that the Veteran's arthritis is a natural occurring phenomenon.  He also had a history of prior Dupuytren's contracture, not related to the question of arthritis.  An X-ray study of the hands showed moderate to marked degenerative arthritic changes in some of the interphalangeal joints of both hands.  X-ray studies also showed arthritis of the ankles, shoulders, and wrists.  The examiner also evaluated other joints of the Veteran, and diagnosed arthritis of the shoulders and ankles, and normal wrists.  The examiner again stated that the use of a cane does not cause arthritis in the wrists or hands, and it was a naturally occurring phenomenon.

By a letter dated in November 2003, Dr. F. opined that the Veteran was diagnosed with wrist pain, and hand and thumb pain.  He indicated that due to a diagnosis of arthritis, the Veteran periodically used a cane.  He opined that the pain most probably was due to his use of the cane.  He stated that the Veteran was a baker by trade, and therefore he also used his hands and wrists in his profession, but the pain began after use of the cane. 

In a February 2005 letter, the Veteran said that doctors have related the pain in his hands to cane use.

In a May 2005 letter, the Veteran said that during an October 2002 VA examination, a VA physician (Dr. S.) examined his hands, moved the fingers and bones in his hands and said "listen to this you can hear the joints grinding, this is not uncommon for this to happen when using a cane."  He reiterated this contention in subsequent letters dated in September 2010 and January 2011.

By a letter dated in November 2005, a private physician, S.A., MD, indicated that the Veteran had a long history of arthritis, which affected nearly all of his joints.

On VA examination of the knee and hip in October 2006, the examiner noted that the Veteran had an abnormal gait due to his right ankle disability, and due to his hand problems he could not use a cane to get around.

Private medical records reflect that in January 2010, the Veteran underwent carpal tunnel release of the left hand, and CMC joint arthritis of the left hand was also diagnosed.

At his June 2010 Board hearing, the Veteran agreed that he did not have bilateral hand and wrist disabilities in service, but rather contended that his use of a cane for his service-connected ankle condition caused his bilateral hand and wrist disabilities.  He said his VA examiner told him that the crackling in his hands was caused by his use of a cane, and that he had often seen this symptom with cane use.  He said that although the VA examiner had given a subsequent medical opinion to the contrary, he originally linked the hand arthritis to his cane use.  He also stated that several doctors have told him that the pain in his hands and thumbs was due to cane use.  He said that one doctor documented that he used a cane for 15 years, but added that he no longer had to use it because of his right ankle fusion.

By a September 2010 letter, the Veteran's treating physician, M.C.S., MD, indicated that he had treated him for upper extremity problems, specifically left cubital and carpal tunnel syndromes.  He said the Veteran's major problem currently was arthritis of the metacarpal joints of both of his thumbs.  Dr. S. opined that the Veteran's use of a cane was a significant contributing factor in both the development and worsening of his basilar thumb arthritis.  He stated that the Veteran was a fairly large gentleman with lower extremity injuries that required him to ambulate with a cane for a number of years, and that he believed that treatment for his basilar thumb arthritis should be allowed for this reason.  Dr. S. did not link arthritis of the other fingers or hands to cane use.

On VA compensation examination in November 2010, the examiner indicated that the claims file was reviewed.  Regarding his hands and wrists, the Veteran reported that he began to have pain in his hands mainly over the thumbs and into the palms and finger.  The Veteran believed that it began secondary to his use of a cane that he used because of his right ankle pain for over 30 years.  Because of the pain in his hands he has not used a cane for years.  He denied trauma to his hands, but stated that he had multiple surgeries on both hands.  He did have some numbness and tingling in his right hand over a median nerve distribution.  Use of his hands made his pain worse, and rest made it better.  He said his current symptoms involved all fingers, including the thumbs, and all joints.

The examiner noted that the Veteran's medical history included Dupuytren's surgery bilaterally, in the 1970s, and in January 2010, right 1st CMC joint suspension arthroplasty and carpal tunnel release, and ulnar nerve decompression.  The examiner noted that a November 2010 X-ray study of the hands showed prior resection of the left trapezium, and moderate to severe scattered  osteoarthritis involving bilateral DIPs and to a lesser extent PIPs and MCP joints.  There was moderate to severe right first CMC osteoarthritis.  The impression was degenerative changes and post-surgical changes as described above.  After the examination, the VA examiner diagnosed bilateral hand osteoarthritis, and in response to the question of whether it was at least as likely as not that the claimed disability was permanently aggravated by right ankle pain and subsequent fusion, stated that the Veteran has degenerative arthritis in his fingers and bilateral first CMC joints that is less likely as not caused by his cane use due to his painful ankles.  The examiner opined that use of a cane does not cause finger or base of thumb arthritis, and added that his bilateral carpal tunnel syndrome and pain in his wrists were likely aggravated by his use of a cane in the past.  He stated that increased stresses across the wrist in a joint that was not used to frequent heavy loads (cane use) can cause increased stresses across the wrist which can damage cartilage and ligament which can lead to arthritis.

In a June 2014 written brief, the Veteran's representative contended that the Veteran's hand arthritis was the result of military service.

A VA medical opinion was obtained from another examiner in July 2015, and the examiner indicated that the claims file and medical records were reviewed.   The examiner opined that it was unlikely that any current arthritis of the hands is directly related to the Veteran's military service.  The rationale was that during the separation examination in April 1961 there was no hand pathology documented and Veteran denied any hand injuries.  The examiner stated that there was no evidence that his current arthritis of the hands is related to his military service.  He noted that his X-ray studies demonstrated diffuse symmetric generalized arthritis including the hands, and opined that this is most probably due to normal age progression.  The examiner also opined that it was unlikely that the Veteran's ankle disabilities or the prior extended use of a cane caused or aggravated any current arthritis of the hands.  The rationale was that cane use is not a well-known risk factor for hand arthritis, and the examiner opined that the Veteran's reported cane was an unlikely cause of hand arthritis.  He stated that his X-ray studies demonstrated symmetric distribution of degenerative changes mostly in his fingers, which is characteristic for the natural aging process.  There was no evidence that his cane use in the past or his ankle disabilities caused or significantly aggravated arthritis in his both hands since his degenerative changes were symmetrical and most probably due to normal aging process. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003).

Throughout this appeal, the Veteran has consistently asserted that his arthritis of the hands is related to his extended use of a cane for an ankle disabilities.  He has never stated that any hand symptoms began in service.  In contrast, his representative recently asserted that his arthritis of the hands is related to service.  The Veteran is certainly competent to say he began having pain in his hands while using a cane, since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau, supra; Davidson, supra; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous hand symptoms since service.  In this regard the Board notes that the Veteran testified that he did not have bilateral hand disabilities in service.

There is no evidence of complaints or treatment of hand symptoms for approximately 30 years after the Veteran's separation from service in May 1961, despite treatment for a variety of other conditions.  And while it is true he need not have received continuous treatment for his arthritis of the hands during those many intervening years after the conclusion of his service up to the present, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  The lengthy period of time between the Veteran's service and any evidence of arthritis of the hands strongly suggests the Veteran's disability began many years after service. 

The preponderance of the evidence of record shows that multiple physicians have indicated that the Veteran has degenerative joint disease or osteoarthritis of most of the joints in his body.  His private orthopedic physician, Dr. J., indicated that while he had posttraumatic arthritis of his right ankle, he had degenerative arthritis of multiple joints, including the feet, ankles, wrists and shoulders.  This fact tends to suggest that his hand arthritis was not caused by cane use.

Evidence weighing in favor of the claim includes the Veteran's lay statements, and some of the medical opinions.  An April 2000 private medical record shows that the Veteran reported that use of his cane aggravated his hands and wrists, and Dr. J. then opined that the Veteran was probably substantially aggravated by use of his cane and he must change positions frequently also in order to attempt to alleviate some of his symptomatology.  Subsequent records again noted the Veteran's reports of aggravation of his hand symptoms by cane use, and Dr. J. diagnosed aggravation of degenerative joint disease of his right hand.  An October 2002 VA examiner opined that it was more likely than not the arthritis in his hands had been aggravated by the use of his cane because of his ankle and leg problems.  Neither physician indicated that the arthritis of the hands was caused or permanently (versus temporarily) aggravated by cane use.  Further, the Board finds that the probative value of the opinions of Dr. J. and the October 2002 VA examiner is reduced, as there is no rationale provided for either opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the October 2002 VA examiner did not review the claims file and medical records prior to providing his opinion.  With regard to the question of aggravation, neither of these physicians diagnosed permanent aggravation of arthritis of the hands, or determined the baseline level of severity of the non-service-connected arthritis of the hands and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level, as required by governing regulation.  See 38 C.F.R. § 3.310(b).  

In November 2003, Dr. F. opined that the Veteran's hand and wrist pain was due to his use of a cane, but also noted that the Veteran was a baker and also used his hands and wrists in his profession.  No rationale was provided for this opinion, which reduces its probative value, and, moreover, Dr. F. did not opine that the Veteran's arthritis of the hands was caused or permanently aggravated by cane use.

Evidence weighing against the claim includes the VA examiner's subsequent March 2003 opinion.  After he reviewed the medical records in a subsequent March 2003 VA examination, the same examiner opined that the Veteran had gradually over the years developed arthritis in his hands, and noted that his DIP joints had Heberden's nodes and he had CMC arthritis in both thumbs.  The examiner indicated that he had gradual progressive worsening of the hands, and increasing pain, soreness, and tenderness.  The examiner opined that more likely than not the arthritis of the Veteran's hands was not related to the use of a cane, however, the use of a cane was now difficult because he could no longer grip with it.  He stated that the Veteran's arthritis is a natural occurring phenomenon.  The examiner added that the use of a cane does not cause arthritis in the wrists or hands.

In September 2010, a private physician, Dr. S., linked the Veteran's basilar thumb arthritis to use of a cane, but gave no such opinion with regard to the other fingers or joints of his hands.

Evidence weighing against the claim also includes a November 2010 VA examination report in which the examiner opined that degenerative arthritis in his fingers and bilateral first CMC joints was less likely as not caused by his cane use due to his painful ankles.  The examiner opined that use of a cane does not cause finger arthritis, and added that his bilateral carpal tunnel syndrome and pain in his wrists were likely aggravated by his use of a cane in the past.  He stated that increased stresses across the wrist in a joint that was not used to frequent heavy loads (cane use) can cause increased stresses across the wrist which can damage cartilage and ligament which can lead to arthritis.  

Additional evidence weighing against the claim also includes a July 2015 VA medical opinion that it was unlikely that any current arthritis of the hands is directly related to the Veteran's military service.  The rationale was that during the separation examination in April 1961 there was no hand pathology documented and Veteran denied any hand injuries.  The examiner stated that there was no evidence that his current arthritis of the hands is related to his military service.  He noted that his X-ray studies demonstrated diffuse symmetric generalized arthritis including the hands, and opined that this was most probably due to normal age progression.  

The July 2015 examiner also opined that it was unlikely that the Veteran's ankle disabilities or the prior extended use of a cane caused or aggravated any current arthritis of the hands.  The rationale was that cane use is not a well-known risk factor for hand arthritis, and the examiner opined that the Veteran's reported cane was an unlikely cause of hand arthritis.  He stated that his X-ray studies demonstrated symmetric distribution of degenerative changes mostly in his fingers, which is characteristic for the natural aging process.  There was no evidence that his cane use in the past or his ankle disabilities caused or significantly aggravated arthritis in his both hands since his degenerative changes were symmetrical and most probably due to normal aging process. 

The Board finds that the November 2010 VA examination and July 2015 medical opinion constitute probative evidence against the Veteran's claim.  They are  based on current examination results and a review of the entire medical record. The examiners explained the opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

To the extent that the Veteran himself contends that his current arthritis of the hands was caused or permanently aggravated by cane use for his service-connected ankle disabilities, his statements do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his arthritis of the hands was caused or permanently aggravated by cane use or is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.  While the Veteran can competently report the onset and symptoms of hand pain, an actual diagnosis of arthritis and opinion as to its etiology requires medical expertise.  As a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  Id.   Accordingly, the opinion by the Veteran as to the diagnosis or etiology of his arthritis of the hands is not competent medical evidence and is entitled to low probative weight.

There is no evidence that arthritis of the hands was manifested in the first year after his separation from active service.  Moreover, there is no medical evidence suggesting a direct relationship between events in service and current arthritis of the hands. 

The Board gives greater weight to the medical opinion of the November 2010 VA and July 2015 examiners, who concluded that it is less likely than not that the Veteran's arthritis of the hands is related to service or was proximately due to or the result of or permanently aggravated by cane use for a service-connected disability.  The July 2015 examiner has indicated that the X-ray findings in the hands are consistent with age-related arthritis.

The Board therefore finds that the most probative evidence is against the claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for service connection for arthritis of the hands (other than the thumbs) must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis of the bilateral hands (other than the thumbs) is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


